Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 20200075595).

Regarding claim 6. Fig 1 of Shin discloses An integrated circuit (IC) device, comprising: 
a first active region (AP1) of a first semiconductor type ([0023]: P-type because PMOSFET); 
a second active region (AP2) of a second semiconductor type ([0023]: N-type because NMOSFET), the second semiconductor type different from the first semiconductor type; 
a plurality of gate regions (GE/GS) extending over and across the first and second active regions; 
a plurality of contact structures (VI1/VI2) over and in electrical contact with corresponding portions of the first and second active regions [0051]; and 
a conductive layer (IL) over the plurality of gate regions and the plurality of contact structures (Fig 1/Fig 2A/Fig 2B), the conductive layer comprising: 
a first conductive pattern (the middle IL in AP1) electrically coupling a first set of the contact structures (the V1/V2 in the middle IL) over the first active region together, 
a second conductive pattern (the bottom IL in AP1) electrically coupling a second set of the contact structures over (the V1/V2 in the bottom IL) the first active region together, 
a third conductive pattern (the IL between AP1 and AP2) electrically coupling the plurality of gate regions together, and 
a fourth conductive pattern (the middle IL in AP2) electrically coupling the contact structures over the second active region together.

Regarding claim 7. Shin discloses The IC device of claim 6, wherein the plurality of gate regions and the first active region are configured as a first transistor of a first type [0052], and 
the plurality of gate regions and the second active region are configured as a second transistor of a second type different from the first type [0052].

Regarding claim 18. Shin discloses The IC device of claim 6, wherein the conductive layer is an M zero (MO) layer (Fig 2A/Fig 2B).

Allowable Subject Matter
Claims 1-5 and 19-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first transistor comprises:  a gate terminal configured to receive a control signal,  a first terminal electrically coupled to the first power supply node, and a second terminal electrically coupled to a second power supply node, the second transistor comprises: a gate terminal configured to receive the control signal, and first and second terminals configured to receive a predetermined voltage, and the first transistor is configured to, in response to the control signal, connect or disconnect the first and second power supply nodes to provide or cutoff power supply to the functional circuit.”

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “depositing a conductive layer over the gate structure and the first and second active regions, and patterning the conductive layer into a plurality of conductive patterns extending along the first axis, the plurality of conductive patterns comprising a first conductive pattern electrically coupled to a first terminal of the first transistor, a second conductive pattern electrically coupled to a second terminal of the first transistor, a third conductive pattern electrically coupled to the first terminal of the first transistor, and a fourth conductive pattern electrically coupled to first and second terminals of the second transistor to form the second transistor as a dummy transistor.”

Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first conductive pattern is configured as a first power rail of a functional circuit operable by a first power supply voltage on the first power rail, the second conductive pattern is configured as a second power rail, and the first transistor is configured to, in response to a control signal on the third conductive pattern, connect or disconnect the first and second power rails”.

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a third active region of the first semiconductor type; a fourth active region of the second semiconductor type, the first through fourth active regions extend along a first axis, and the second and fourth active regions are arranged between the first and third active regions along a second axis transverse to the first axis; a plurality of further gate regions extending over and across the third and fourth active regions, the plurality of further gate regions correspondingly aligned with the plurality of gate regions; and a plurality of further contact structures over and in electrical contact with corresponding portions of the third and fourth active regions, a fifth conductive pattern electrically coupling a third set of the further contact structures over the third active region together, a sixth conductive pattern electrically coupling a fourth set of the further contact structures over the third active region together, a seventh conductive pattern electrically coupling the plurality of further gate regions together, and the fourth conductive pattern further electrically couples the further contact structures over the fourth active region together”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826